Title: To George Washington from Joshua Mersereau, 31 August 1778
From: Mersereau, Joshua
To: Washington, George


          
            Sr
            Boston August 31—1778
          
          I have Just recpd a letter from Col. Boudinot, informing me that great offence has been
            given, for my sending so many of the Convention officers on Parole to the enemy—and
            taking considerable sums of money from them for that favour.
          The latter I do deny—the former I had Authority for, or at least, Such as would Justify
            my Conduct, hoping To release our officers.
          so soon as the Prisnors Taken by The Count De Estang, are secur’d and Provided for—and
            the Officers Prisnors of war, With The remaind⟨er⟩ of the 71 Rt in this State are Sent
            away—I propose Wating on your Excelency to remov⟨e⟩ any Doubts, or Charge tha[t]s been
            brought against me—if I have Err’d it’s for Want of Judgment, I have not let one man go
            in Without Genl Heaths approbation. I always made it a rule to consult him first—as to
            the mony beg the favour, of knowing the names of the Complainants, as I am confident
            that there is not an officer of the Convention, can say that they have given me one
            Single Farthing—Capt. Vigars Made me a presant of 2 pare of Pistols, tho I never Got but
            3 of them one being lost.
          four weeks ago part of the 71 Rt 129 men & 84 Women and Children I sent to
            Providence, on their Way to new Port, agreeable to Col. Boudinots orders—they were
            order’d back by Genl Sulivan, and not permitted to go—I apply’d to Genl Heath for
            permittion to Send them by New London, New Haven or some other Rout to New York—Who
            refer’d me to Your Excelency for Directions, Which I shall Chearfully execute.
          I am hiring a Prisson Ship here, for the reception of the Count De Estangs Prisnors and
            about 40 taken by Capt. Skimer Who Was kill’d in the engagement—5 prises ariv’d this Day—a fleet is Said to be off here some
            say it’s an English fleet others that it’s a French Fleet, others that they are
              prises—the German officers beg the favour of staying
            here till the privates go in also—if they are not Exchang’d Soon; there must be Chimneys
            built in the barn, Where the Germains and 53 Rt are kept; as it Will be too Cold Without
            fire in Winter, and bad building Chimneys then beg the favour of your Excelency’s or
            Col. Baty’ Direction in this case, as there is no room in the Barracks for those men, I
            hav⟨e⟩ been oblidg’d to make many Shifts, for Want of instrutions, it having been So  Difficult to get them; in this, out of the Way place—many letters have
            miscarrie’d others 6 & 8 wee⟨ks⟩ before I recpd them. I have the Honor To be
            your Excelency’s most Obedt Hum: Servt
          
            Joshua Mersereau
          
          
            P.s. please to Direct to the Care of Genl Heath.
          
        